6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 1 of 30
       Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19           Page 21 of 30




                     UNITED STATES DISTRICT COURT
 2                  MIDDLE DISTRICT OF PENNSYLVANIA
 3
     UNITED STATES OF AMERICA,)
 4                             )
 5
              Plain tiff,      )                      NO. CV-
                               )
 6       vs.                   )
 7                             )                      Stipulation for Entry of
     PENN VENTURE PARTNERS, L.P.)                     Consent Order Appointing
 8
                               )                      Receiver
 9            DefundanL        )
10

11
           WHEREAS, Defendant, Penn Venture Partners, L.P. ("PVP") is a

12   licensee of the United States Small Business Administration ("SBA") under
13
     the Small Business Investment Act of 1958, as amended, 15 U.S.C. §661, et
14

1s   seq. (the "Act");
16
           WHEREAS, Defendant is in violation of the Act and SBA' s
17

18   regulations, thereby entitling SBA to obtain a receivership and other

19
     injunctive relief against Defendant under 15 U.S.C. §6891;
20
           WHEREAS Defendant has agreed to entry of the Consent Order for
21

22   Receivership; and
23
           WHEREAS, the said parties desire to resolve this matter amicably
24

25   without further proceedings, trial or adjudication of any issue, and do hereby
26
     stipulate as follows:
27

28



                             STIPULATION FOR ENTRY OF CONSENT ORDER APPOINTING RECEIVER I
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 2 of 30
           ase 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 22 of 30




                1.   That this Court has jurisdiction over the subject matter of this
   2
       action and over Defendant in accordance with 15 U.S.C. §§6891 and 689m,
   3

   4   and that venue is proper under 15 U.S.C. §689m, and 28 U.S.C. §1391(b);
   5
                2.   That Defendant agrees to the entry of the attached Consent
   6

   7   Order without further proceedings;
   8

   9            3.   That the Defendant waives findings of fact and conclusions of
  10
       law pursuant to Rule 52 of the Federal Rules of Civil Procedure;
  II

  12
                4.   That Defendant waives any right or basis to contest the validity

  13   of the attached Consent Order; and
  14
                5.   That the Consent Order may be presented by Plaintiff to the
  15

  16   Court for signature and entry without further notice to Defendant; provided
  17
       however the United States will provide notice of entry to Defendant.
  18

  19   /

  20   /

  21
       I
  22

  23   /

  24
       I
  25

  26   I
  27   /

  28
       I
                              STIPULATION FOR ENTRY OF CONSENT ORDER APPOINTING RECEIVER 2
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 3 of 30
       ase 1:19-cv-01217-JEJ   Document 1-1 Filed 07/22/19 Page 23 of 30




   1

   2
       Dated   M        201,1(9

   3
       STIPULATED AND AGREED BY THE PARTIES' AUTHORIZED
   4
       REPRESENTATIVES:
   5

   6
       U.S. SMALL BUSINESS ADMINISTRATION
   7

   8

   9   By:
  10
       Its:
  11

  12
       PENN VENTURE PAR1NERS, L.P.
  13

  14
       By:
  IS
       Its:
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                           STIPULATION FOR ENTRY Of CONSENT ORDER APPOINTING RECEIVER 3
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 4 of 30
      Case 1:19-cv-01217-JEJ   Document 1-1 Filed 07/22/19   Page 1 of 30




                Exhibit A
  6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 5 of 30
         Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/J.9 Page 2 of 30
Penn Venture Partners, L.PI .   -   !                               (   '



                           NEW MARKETS VENTURE CAPITAL
                                      PROGRAM
                                 INVESTMENT DIVISION
                         U.S. SMALL BUSINESS ADMINISTRATION
                  409 Third Street, SW Washington, DC 20416 Tel: (202) 205-6510

                                        PARTICIPATION AGREEMENT


       This Participation Agreement ("Agreement'') is between the U.S. Small Business
Administration ("SBA"), an agency of the United States Government, and Penn Venture
Partners, LP. ("Company''), a New Markets Venture Capital Company ("NMVCC"} (collectively,
"the parties").

       WHEREAS, Company is a newly formed, for--profit, venture capital company organized
as a Limited Partnership under the laws of the state of Delaware.

       WHEREAS, on July 9, 2001, SBA selected Company as a Conditionally Approved
NMVCC pursuant to section 108.370 of the Regulations, and upon the Effective Date of this
Agreement, SBA grants final approval to Company as a NMVCC under section 108.380(a)(1) of
the Regulations.

       WHEREAS, the objective of SSA's NMVC program is to promote economic development
and the creation of wealth and job opportunities in Low-Income Geographic Areas ("LI Areas"}
and among individuals living in such areas.

      NOW, THEREFORE, in consideration of each party's undertakings described in this
Agreement and other good and lawful consideration, the sufficiency of which the parties
acknowledge, the parties agree as follows:

Section 1.     Definitions

The parties agree that unless otherwise specified in this Agreement, all terms with initial
capitalization used in this Agreement have the definitions stated in this section 1, as follows:

        Act means the Small Business Investment Act of 1958, as amended from time to time.

       Application means the following documents submitted by Company to SBA as part of
Company's application for designation as an NMVCC, and any attachments and amendments to
such documents:
       (1)    NMVC Application, SBA Form 2184
       (2)    Exhibits to NMVC Application, SBA Form 2185
       (3)    Application for Federal Assistance, Standard Form 424
       (4)    any other documents that SBA required Company to submit or that Company
              submitted in support of its application for designation as an NMVCC.

        Articles has the meaning set forth in section 108.50 of the Regulations.

        Debentures has the meaning set forth in section 108.50 of the Regulations.




 SBA Form 2204 (1/02)                                                                      1 of 6
  6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 6 of 30
         Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 3 of 30
Penn Venture Partners, L.P.( · .                                   (

       Effective Date of this Agreement Is the date upon which SBA executes this Agreement
by signing below, which date must be on or after the date upon which Company executes this
Agreement by signing below.

      Equity Capital Investment has the meaning set forth in section 108.50 of the
Regulations.

       Financing has the meaning set forth in section 108.50 of the Regulations.

      Grant Agreement means the Notice of Award (SBA Form 1222) executed by Company
and SBA, which outlines the terms and conditions governing the Operational Assistance grant
SBA has awarded to Company, as may be amended from time to time.

       Grant Funds has the meaning set forth in the Grant Agreement.

       Leverage has the meaning set forth in section 108.50 of the Regulations.

       Low-Income Enterprises has the meaning set forth in section 108.50 of the Regulations.

       New Markets Venture Capital Company and NMVCC have the meaning set forth in
section 108.50 of the Regulations.

        0MB Circular A-110 means Circular A-110 of the Office of Management and Budget,
entitled "Uniform Administrative Requirements for Grants and Agreements With Institutions of
Higher Education, Hospitals, and Other Non-Profit Organizations," as may be amended from
time to time.

        Operational Assistance has the meaning set forth in section 108.50 of the Regulations
and in the terms and conditions of the Grant Agreement.

        Portfolio Concern has the meaning set forth in section 108.50 of the Regulations.

        Regulations means Part 108 of Title 13 of the Code of Federal Regulations, as amended
from time to time.

        Smaller Enterprise has the meaning set forth in section 108.50 of the Regulations.

Section 2.      Participation in the NMVC Program

       a.    Company agrees to manage its operations in accordance with the terms of its
comprehensive business plan set forth in its Application, including its mission of economic
development of LI Areas, its operating plan, investment criteria and strategies, and its plan to
provide Operational Assistance. Company's Application Is incorporated by reference into this
Agreement.

      b.     Company agrees to comply with and fulfill the terms and conditions of its Grant
Agreement, which is incorporated by reference into this Agreement.

       c.       Company agrees to comply with and fulfill the terms and conditions of this
 Agreement.




 SBA Form 2204 (1/02}                                                                        2 of6
  6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 7 of 30
          Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 4 of 30
Penn Venture Partners, L.P ,
                            ··-                                    C
      d.      Company agrees to comply with and fulfill the terms and conditions of
Debentures issued by Company.

       e.     Company agrees to comply with and fulfill the terms and conditions of any other
agreement or document Company has executed or will execute with or in favor of SBA, all of
which are incorporated by reference into this Agreement.

        f.     Company agrees to comply with the Act, the Regulations, and any written
policies and procedures SBA issues pursuant to its administration of the NMVC program.

Section 3.      Financing Activities

       Company agrees to conduct its Financing activities in compliance with the Act and the
Regulations, including but not limited to complying with section 108.710 of the Regulations to
extend Financings so that at the close of each of its fiscal years:

     a.     At least 80% of its Portfolio Concerns are Low-Income Enterprises in which
Company has an Equity Capital Investment; and

         b.      For all Financings Company has extended, Company has invested at least 80%
(in total dollars) in Equity Capital Investments in Low-Income Enterprises.

Section 4.      Operational Assistance Activities

       Company agrees to conduct its Operational Assistance activities in compliance with the
Act, the Regulations, and the Grant Agreement, including but not limited to the following
requirements:

       a.     Company must use Grant Funds to provide Operational Assistance to Smaller
Enterprises only.

       b.     Company must provide Operational Assistance, if paid for with Grant Funds, only
to Smaller Enterprises to which Company already has made a Financing, or to which it expects
to make a Financing.

        c.       Company must provide Operational Assistance to Smaller Enterprises to which
Company has made a Financing or to which it expects to make a Financing, at no cost, for no
fee, and with no requirement that such Smaller Enterprises provide consideration, either directly
or indirectly, in exchange for the Operational Assistance.

Section 5.       Commitment of Leverage

         a.      Amount. SBA conditionally commits to reserve Leverage in the face amount of
 $15 million for Company's future use, subject to the provisions of sections 108.1220 - 108.1240
 of the Regulations, which are incorporated by reference into this Agreement.

         b.     Conditions. Each issuance by SBA of Leverage to Company is conditioned upon
 Company's creditworthiness (as determined solely by SBA) and Company's full compliance (as
 determined solely by SBA) with the Act, the Regulations, this Agreement (including, but not
 limited to, the terms and conditions of the Debentures issued by Company and the Grant
 Agreement), and each of the terms and conditions set forth in sections 108.1200 through
 108.1240 of the Regulations.


 SBA Form 2204 (1/02)                                                                       3 of 6
      6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 8 of 30
             Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 5 of 30
    Penn Venture Partners, L.P.(                                      ( ..


        · c.      Form. SBA will provide Leverage only in the form of SBA's guaranty of
(   Debentures issued by Company.

          d.     Expiration.    SBA's Leverage commitment described in section 5.a of this
    Agreement automatically will terminate at 4pm Eastern Standard Time on Wednesday, April 23,
    2008.

          e.      Draws.    Company must apply to draw down Leverage against SSA's
    commitment, pursuant to sections 108.1220 - 108.1240 of the Regulations. SBA may limit the
    amounts that Company may draw each year.

         f.    Certifications. By signature of Company's authorized representative below,
    Company makes the following certifications:

                    (1) At the time it executes this Agreement, Company is not in violation of its
    Articles, the Regulations, or the Act.

                 (2) Company will use the Leverage conditionally committed by SBA through this
    Agreement, only for the purposes contemplated by the Act and the Regulations.

                  (3) There has been no change of ownership or control of Company, no change
    in Company's investment policy, operations, or capital, and no adverse change in Company's
    financial condition, since the date(s) upon which Company's business formation and
    organization documents and Capital Certificate (Exhibit M, Exhibits to NMVC Application, SBA
    Form 2185) were executed.
(   Section 6.     Events of Default and SSA's Remedies

            a.       Noncompliance with terms of Debentures. Noncompliance with any of the terms
    of Debentures issued by Company constitutes noncompliance with this Agreement. SBA may
    take any action permitted under the terms of such Debentures (including but not limited to the
    remedies set forth in section 108.1810 as in effect on the date the Debenture was issued and
    incorporated in the Debenture). In addition, SBA may take the actions described in 0MB
    Circular A-110, paragraphs 14 and 62, which include but are not limited to withholding cash
    payments under the Grant Agreement and placing in the Grant Agreement special terms and
    conditions that require corrective action by Company. SBA also may consider Company to be
    not eligible for Leverage pursuant to section 108.1120 of the Regulations. In addition to SBA's
    remedies as described in this Agreement, SBA also may seek the remedies set forth in sections
    363 through 366 of the Act (15 U.S.C. §§ 6891 - 6890).

            b.     Noncompliance with terms of Grant Agreement. SBA may take certain actions
    that would affect Company's rights under this Agreement and/or Debentures issued by
    Company, based on Company's violation of or non-compliance with the Grant Agreement.
    Such potential enforcement, suspension, and termination actions are outlined in the Grant
    Agreement. Noncompliance with the terms of the Grant Agreement constitutes noncompliance
    with this Agreement. In addition to SBA's remedies as described in this Agreement, SBA also
    may seek the remedies set forth in sections 363 through 366 of the Act (15 U.S.C. §§ 6891 -
    6890).

           c.     Noncompliance with Act and/or Regulations. Noncompliance with any provision
(   of the Act and/or the Regulations constitutes noncompliance with this Agreement. SBA may


    SBA Form 2204 (1/02}                                                                      4 of6
  6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 9 of 30
         Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 6 of 30
Penn Venture Partners, L.P ..-                                      ( ·

take the actions described in 0MB Circular A-110, paragraphs 14 and 62, which Include but are
not limited to withholding cash payments under the Grant Agreement and placing in the Grant
Agreement special terms and conditions that require corrective action by Company. SBA also
may consider Company to be not eligible for Leverage pursuant to section 108.1120 of the
Regulations. In addition to SBA's remedies as described in this Agreement, SBA also may seek
the remedies set forth in sections 363 through 366 of the Act (15 U.S.C. §§ 6891 - 6890).

Section 7.     Termination

      a.      Company has no right to terminate this Agreement except as provided in section
108.1900 of the Regulations.

        b.     Pursuant to section 364 of the Act (15 U.S.C. 689m), SBA may void this
Agreement and cause Company to forfeit all of the rights and privileges Company derives from
the NMVC program for commission of a violation or failure to comply with any of the provisions
of the Act, any regulation promulgated under the Act, or this Agreement.

Section 8.     Miscellaneous

       a.      Amendments. Amendments to or waivers from this Agreement are effective and
binding upon the parties only if they are in writing and signed by an authorized representative of
each of the parties.

       b.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties concerning the matters covered by this Agreement, and
supercedes any prior understandings or agreements.

       c.    Counterparts. The parties may execute this Agreement in counterparts, each of
which is deemed an original, and all such counterparts constitute one instrument.

       d.     Severability.     If any provision in this Agreement is invalid, illegal, or
unenforceable, all other provisions will remain in effect.

        e.      Governing law. This Agreement is governed by, and construed in accordance
with, Federal law.

      f.     Reliance. SBA enters into this Agreement in reliance on the written certifications
and representations Company made to SBA in connection with the Application and in this
Agreement.

        g.     Mutual representations. Each of the parties to this Agreement represents and
warrants to the other party that the Agreement has been duly authorized, executed, and
delivered by such party and constitutes a valid, legal, and binding obligation of such party,
enforceable in accordance with its terms.

        h.     Third party beneficiaries and indemnification. There are no express or implied
third party beneficiaries to this Agreement. Company agrees to indemnify and defend SBA from
and against, and pay any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, or expenses of any kind or nature arising out of this Agreement.

        i.     Non-Assiqnability. Company may not assign this Agreement or transfer its rights
 under this Agreement in whole or in part without SBA's prior written consent. SBA may assign


 SBA Form 2204 (1/02)                                                                        5 of 6
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 10 of 30
         Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 7 of 30

Penn Venture Partners, L. .
                                                                 (
or transfer its rights and obligations under this Agreement at any time to any agency or entity
succeeding to the SBA's obligations under the Act.

       The parties have caused their names to be signed by their authorized representatives on
the dates stated below.

Penn Venture Partners, L.P .:

By:     Penn Venture Ass
        its General Partne

        By:
               Vito F. Russ
               Manager
Date:


U.S. Small Business Administration:

By:
        Ronald E. Bew
        Associate Deputy Administrator for Capital Access
Date:




SBA Form 2204 (1/02)                                                                      6 of6
            6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 11 of 30
        04122103    Cffifi~:19"Vt'il(     7a-21i31 Documejjtil-,\icif.ilirfuWi/2( 1~ Page 8 of 30

              Penn Venture Partners, LP.

              or transfer its rights and obligations under this Agreement at any time to any agency or entity
(             succeeding to the SBA's obligations under the Act.

                     The parties have caused their names to be signed by their authorized representatives on
              the dates stated below.

              Penn Venture Partners, LP.:

              By:     Penn Venture Ass
                      its General Partn

                      By:
                             Vito F. Russ
                             Manager
              Date:


              U.S. Small Business Administration:

              By:
                      Ronald E. Bew
                      Associate Deputy Administrator for Capital Access
              Date:




    (
              SBA Form 2204 (1/02)                                                                      6 of 6
 6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 12 of 30
          Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 9 of 30
Penn Venture Partners, LP                                         (

or transfer its rights and obligations under this Agreement at any time to any agency or entity
succeeding to the SBA's obligations under the Act.

       The parties have caused their names to be signed by their authorized representatives on
the dates stated below.

Penn Venture Partners, L.P.:

By:     Penn Venture Associates, LLC
        its General Partner

        By:
                Vito F. Russo
                Managing Member
Date:


U.S. Sm

By:
        Ro aid E. Bew
                       ,~
              Business Administration:



        Associa' Depyty Administrator for Capital Access
Date:          l/ f 2.Jf O }




SBA Form 2204 (1/02)                                                                      6 of6
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 13 of 30
     Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19   Page 10 of 30




                Exhibit B
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 14 of 30
      Case 1:19-cv-OJE:3-JEJ Document 1-1 Filed 07/22@:) Page 11 of 30


~•                       U.S. SMALL BUSINESS ADMINISTRATION
~                                       WAsHINGToN, DC 20416




 SENT VIA US MAIL & EMAIL

 March 8, 2016

 Mr. Dean M. Kline                                                     NMVCC # 03/83-0003
 Mr. Thomas A. Penn
 Mr. Robmt A. Graham

 Peon Venture Partners, L.P.
 132 State Street
 Suite 200
 Hanisbur& PA I 7101

 Dear Sirs:

 This letter serves u notice fiom the U.S. Small Businea Administration (SBA) that Penn
 Venture Partners, L.P. (PVP) is in default under tho terms of its debaatlns pmauant to 11
 108.1810(f)(3). 108.1810(f)(S),101.1810(d)(S) and 108.1810(1)(7), of die New Mar.bis Venture
 Capital (NMVC) Program n,plations.

 By lettar dad March 11, 2015, PVP was notified of its failuro to pay two (2) debmdmea that had
 matured and were due and owing in tho tolal amount of SI,7S5,000 and the JeSUltina event of
 default under §108.1110(f)(3). As noted in the lelta-, PVP made a late payment on March 4,
 2015, in the amount af$9SS,OOO, n,qoiriug SBA ID cover PVP's deficiency by JDAktng payment
 of $800,000 to SBA's trua1ee and bond holder of NMVC debmtmes. PVP cured the event of
 default by repayin1 SBA on March 26, 2015.

 Pmsuant to §108. t 11 O(f)(3). PVP is apin in default for failing to pay 1he principal and in1emJt of
 one (1) NMVC debenture that has matured and is now due and owina, plus the semiannual
 interest payments on an additional fourbm (14) outstanding NMVC debentures in the 10lal
 amount ofSl,341,74132 on Februmy 29, 2016, as follows:

       Control#       Settlement
                                      .....   ~   ...       Rate      Amount         ~-_. ........t
      N0600003        02/10/2006     03/01/2016           5.653%    S1,033,406.33 Principal & l11tmest
      N0600026        0J/31/l007     03/01/2017           S.826%        $5,826.00 Interest
      N0600027        OIIJI/Z007     03/01/2017           S.126%        Sl,739.00 lutaest
      N0600028        0lfJlf2007     03/0112017           S.126%       $23,304.00 Interest
      N0600029        01/31/2007     03/0lfl017           5.126%        SS,826.00 Interest
      N0700021        12/2112007     03/01/2018           5.205%       $34,613.25 Interest
      N0700022        0l/3lfl001     03/0lllOll          4.723%        S59,864.03 Interest
      N0700023        12fll/l007     03/01/2018           S.205%        $3,513.38 lntmcst
      NOIOOOOl        03/19fl008     09/0lflOlB          4.797%       $30,460.95   Interest
      N0I00002        03/191J008     09/0112018          4.797%       $30,460.95  Interest
      NOI00003        03/19/2008     09/01/2018          4.797%        $6,116.18  Interest
      NOIOOOOS        ()4fJ4fl008    09/0112018          5.050%       $31,562.50  Interest
      N0800006        04f24f.l008    09/01/2018          s.oso,..      $2,903.75  Interest
      N0800007        04/24f2008     09/01/2018          S.050%        $31,562.50 Interest
      NOIOOOOI        04fl41l008    09/0112018           S.OSO%        $33.582.50 Interest
                                                        TotalDBe    Sl,341,741.32
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 15 of 30
      Case 1:19-cv-oe-JEJ Document 1-1 Filed 07/22(:J Page 12 of 30




  PVC is in violation of §108.lllO(d)(S). because PVP baa repea1ed eveo18 of de&mlt by apin
  failina to maim timely payment ofpriocipal and intmest.
  In addition, PVP is in violation at §108.111 O(t)(S). became you have a condition of capital
  impairment which mmeeds 1he permiulble Qapilal Impairment Percentap, (CIP) of 70 peroent •
  deuoiued by §108.1830 with a CIP of90.6 permnt, u ofMarch 1, 2016.

  Punoant to § 108. l lloCa), SBA requhea tbat PVP cure its impairment, default in payment and
  nonperformance of the terms of your obllpdon to SBA, by no later than fifteen (l 5) days fiom
  the date of this leller. In the event that 1bo impeirmeat cannot be oared by that dale. SBA roquin,a
  PVP 1D provide • delailed plan and propoaed time fimllD by whiob PVP CID cure the ,.......,,
  violation. Any 8UCh plan Dl1llt alao iaalude oalh flow prqJecdons and demoualrate PVP'a ability
  1D acnice ODaoma    .,,.,.m,na1    immllt pe.ymmdB in a timely J111oner until IIICb time • all of
  PVP'a CJUflbmcffns NMVC debo11tmea may be ftdly n,paid.

 In the mmt dud PVP does not omo dM,ao violations in a JDIODer that la Slda&otmy to SBA, SBA
 may invob nmaedi• under §108.1810(&). locludlng deolariq PVP'• entire lndeblednesa aa
 mdenood by its cmtlhmcfina WMVC deNJ•biP&, IIOCftlld Jobnat and Ill)' oCher IIDOlllltl owed to
 SBA. immediately due and payable. or Jllll'IIUIII any remedy available under the Small Buaima
 JnW4bNPt Act of 1958, u lllllftDded, (the Aat) in order to protect SBA11 credit poaitioD.

 In the event fbD payment due to SBA in the 111D011Dt ofSl.341,741.32 in pincipal and ia1meat has
 not been received by SBA within fifteen (15) days ftom 1be dm of 1h11 letter, purmant 1o
 §1810(e)(1) SBA wiD declare PVP'a entn ioc1eladnea1 • evJctmoed by ils oubll8Dding NMVC
 doh,,tu-. including IIOCftlld iotrleat and ay alblr llllODldl owed to SBA, immodialely duo and
 payable. ad SBA will bamr&r PVP to 1be Offloe of Liquidaticm and beain the appropriate lop)
 remedies, Including but not limited to intditntlq prooeedinp for the appoialmmt of SBA er itl
 cwlpee • your reooMI' plll'IUlllt to 11110(0)(2) and NCtion 363(c) of die Act.
 The foregoing is made without pndudjce of any otber riabta of SBA. Accordingly, SBA
 apeciftcally ,a• arves the rlaht to 8IIIJk mql hnpo9e fiu1bcr remedies upon PVP II wmaauted. PVP
 contiuuoa to be bound by the Aot aml Ibo NMVC proaram regulations.
 If you have any questiona reprdlna the ,equirementa outlined by SBA in this letter. plwe
 contaat your NMVC pqnnn analyst, Louis Cupp, at (202) 619-0511 or by HD811 at
 louis.cupp@sba.gov.




id2L1:&L---
 MmkWalah
 Al8ociate Adminimator
 Office oflnWlbuent and Innovation
 U.S. Small Jmeineaa Admhdsbatiun




                                                 2
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 16 of 30
      Case 1:19-cv-01217-JEJ   Document 1-1 Filed 07/22/19   Page 13 of 30




                 Exhibit C
 6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 17 of 30
          Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 14 of 30




SB~
 U.S. Small Business Administration
                                               U.S. SMALL BUSINESS ADMINISTRATION
                                                      409 Third St., S.W., Sixth Floor
                                               Investment Division, Office of SBIC Liquidation
                                                         Washington, D.C. 20416
                                           Telephone: (202) 205-7252 Facsimile: (202) 481-5884


June 10, 2016

                 VIA CERTIFIED MAIL- RETURN RECEIPT AND E-MAIL

Managing Partners
Penn Venture Partners, LP
132 State Street
Harrisburg, PA 17101


Re:     NMVCC: 03/83-0003 Acceleration of Indebtedness, Demand for Payment


Dear Mssrs. Kline and Graham:

You are hereby advised that Penn Venture Partners, LP (''PVP" or "Licensee") has been
transferred to liquidation status due to Capital Impairment. The Licensee was notified by letter
dated March 8, 2016 that is was in default under the terms and its debentures pursuant to the
cited sections of the New Markets Venture Capital (NMVC) Program regulations. Pursuant to
the Small Business Investment Act of 1958, as amended ("Act"), the U.S. Small Business
Administration ("SBA1' ) provided financing to Licensee through purchase from Licensee of
Debentures as follows:

                 9 17/2004   Paid in. Full                    :$
0300045201       1/18/2005   Paid in Full                      $
0300045310       2/10 2006   ln LI uidation Disbursed          $'     1,005,000.00
0300045408       1 31/2007   In LI uidatlon Disbursed          s        200 000.00
0300045506       1/31/2007   In Li 'uidation·oisbursed ,-·~   '$'"      300,000.00
0300045604       1/31/2007   In Li uidation Disbursed          $        800 000.00
0300045702       131 2007    lnU uidation Disbursed            $         200 000.00
0300045800      12/21/2007   In Li uidation Disbursed          $      1,330,000.00
0300045909      12 21/2007   In Li ui dation Disbursed         $         135 000.00
0300046001       1/31/2008   In Li uidation Disbursed          $      2,535,000.00
0300046110       3/19/2008   In LI uidation Disbursed          $      1270 000.00
0300046208       3/19/2008   In Li uidation Disbursed          $      1 270 000.00
0300046306       3/19/2008   In Li uidation Disbursed                 :. 255,000.00
0300046404       4 24/2008   In Li uidation Disbursed          $      1 250,000.00
0300046502       4/24 2008   In LI uidation Disbursed          $         115 000.00
0300046600       4 24/2008   In LI uldatlon Disbursed          $      1 250,000.00
0300046709       4 24/2008   In LI ui"datlon Disbursed ·· '    $      1:330 000.00
0300040003       4 24 2008   Paid in Full
Totals                                                         $     13 245 000.00
 6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 18 of 30
          Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 15 of 30




The Debentures incorporate, by reference, provisions of SSA's Regulations (13 C.F.R.) ("the
              11
Regulations as if fully set forth therein, including, but not limited to, 108.1810, Events of default
                   )


and SSA's remedies for NMVC Company's non•compliance with the terms of Debentures.
Section 108.181 O(g) of the Regulations provides. in part, that upon written notice to the
Licensee of the occurrence of one or more of the events in paragraph (f) of Section 1810, and
subject to the conditions of paragraph (g)(2) of Section 1810, SBA may declare the entire
indebtedness evidenced by Licensee's debentures. including accrued interest, and/or any other
amounts owed SBA with respect to the Debentures, immediately due and payable and may
avail itself of any remedy available under the Act, specifically including institution of proceedings
for the appointment of SBA or its designee as receiver under Section 363(c) of the Act.

By letter dated March 8, 2016 Licensee was given notice that it was in default under the terms
                               1

of its Debentures. The event of default was due to failure to pay two debentures that had
matured .. The Licensee was given an opportunity to cure its condition of Capital Impairment no
later than 15 days from May 1, 2012. Licensee further states that it was given an opportunity to
cure this condition of Capital Impairment and has failed to do so .. As a consequence of the
default, all outstanding Debentures have been accelerated in accordance with Section
108.1810(g)(1). Your remittance of payment in full for the accelerated Debentures, including
accumulated interest and fees thereon, together with payment of the preferred securities and all
accrued dividends, should be submitted to the undersigned before the expiration of fifteen (15)
days from the date of this letter. As of June 10, 2016, the Licensee is indebted to SBA for the
Debentures in the total principal amount of $13,245,000.00 plus accrued of $412,112.11, a total
of $13,657,112.11 .

No right or cause of action of SBA shall be waived by this notice of acceleration of maturity and
demand for payment. In the absence of a satisfactory response to the foregoing, please be
advised that this Agency will commence appropriate legal action for the collection of this
indebtedness, including the institution of proceedings for the appointment of SBA as the
Receiver of PVP. If you wish to propose a means of settling the amount owing to SBA by a
method other than a cash payment. such proposal should be submitted within the seven (7) day
time period referred to above .

If you have any questions. please contact me by e-mail at: david.parrish@sba.gov or by
telephone at (202) 205·6346.

s·   erely,




l.~1.&~
Financial Analyst
Office of SBIC Liquidation
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 19 of 30
     Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 16 of 30




               Exhibit D
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 20 of 30
    case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 17 of 30




                         U.S. SMALL BUSINESS ADMINISTRATION
                                        409 Third SL, S. W., Sixth Floor
                                 Investment Division, Office of SBIC Liquidation
                                         Washington, D.C. 20416




   June 15, 2018

   Penn Venture Partners, L.P.
   13 2 State Street
   Harrisburg, PA 17101

   Re: Penn Venture Partners, L.P. ("Licensee"); SBIC License No. 03/83-0003

   Gentlemen:

   Based upon the infonnation provided to SBA by Licensee, SBA has made the
   determination to forebear from taking any action to refer Licensee for receivership for
   a period of time to allow Licensee's management to liquidate one or more of its
   portfolio of assets and to use those proceeds to repay to the greatest extent possible all
   outstanding SBA Debenture Leverage and accrued interest. SBA is hereby granting
   forbearance until December 31, 2018 for Licensee to pay SBA in full based on the
   terms outlined below and subject to SBA's approval:



           1. As consideration for SBA's agreement to this forbearance, and in lieu of
              immediately seeking to place the Licensee into Receivership, Licensee shall
              sign and return to SBA the stipulation and order consenting to a Receivership
              enclosed with this letter. SBA agrees that it will forebear from filing the
              stipulation and order consenting to Receivership until December 31, 2018 (the
              "Forbearance Period") unless there is a default as outlined in paragraph 7
              below. Notwithstanding the foregoing, at SBA's sole discretion, SBA reserves
              the right to pursue a Receivership at any time without using the signed
              stipulation or consent order, and Licensee may not use this letter as a basis to
              oppose SBA's exercise of its other rights without use of the stipulation and
              consent order.

           2. Throughout the Forbearance period, Licensee is prohibited from making any
              additional investments except for investments under legally binding
              commitments Licensee entered into before its transfer to the Office of
              Liquidation. Licensee must obtain SBA' s prior written approval for any
              follow on investments in current portfolio concerns.
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 21 of 30
    case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 18 of 30



         3. Until all leverage is redeemed and amounts due are paid, Licensee is
            prohibited from making any distributions to any party other than SBA, its
            agents or Trustee. In addition, within twenty (20) business days of learning of
            an "event/milestone", Licensee will supply timely updates of these major
            events/milestones, that are either made or missed for all Licensee's
            investments. Examples of events/milestones include but are not limited to:

                 *expected contracts or orders cancelled/reduced that were anticip~ted to contribute
                 more than 15% of projected revenue in the next 12 months;
                 *executive, financial or technical personnel (employees/contractors) leaving
                 company;
                 *lead or major investor(s) stating they are pulling out or not providing any more
                 funding;
                 *senior lenders declare a default or take any other action against the investment;
                 *projected shortages of operating cash; or
                 *material changes in competitive landscape.



          6. Management fees are currently set at $350,000 per year and will remain so
             absent written notice from SBA. All management fees must be paid on a
             monthly basis, as earned, and not in advance. The Licensee may elect to defer
             the payment of management fees. Payment of any deferred management fees
             which accrue after the date Licensee was placed in Restricted Operations
             and/or Liquidation are subordinated to all amounts payable to SBA. Audit,
             accounting and tax expenses are to be capped at $25,000 per year. Legal
             expenses greater than $5,000 per quarter must be approved, in advance, by
             SBA. Licensee may reserve $250,000 for follow on expenses.

          7. Licensee represents to SBA that it has the authority to agree to the tenns of this
             letter.


   The foregoing is made without prejudice to any other rights of SBA. All of the
   obligations of the Licensee under this Forbearance Agreement are in addition to, and
   not instead of, their obligations under applicable law and regulations. Accordingly,
   SBA specifically reserves the right to seek and impose further remedies upon the
   Licensee as warranted. Licensee continues to be bound by the Small Business
   Investment Act of 1958, as amended, and the Regulations found in 13 C.F.R., Part
   107, including the Restricted Operations Conditions. Any exception to the
   Regulations must be approved in writing by SBA.




                                                 2
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 22 of 30
      Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 19 of 30




               It is hoped that an expedient and mutually satisfying resolution of Licensee's
       obligation to the SBA can be achieved. I look forward to continuing our relationship and
       providing any assistance that I can in reaching a productive conclusion.




     \i~~h~
      Analyst, Account Resolution Branch
      Office of SBIC Liquidation
      Agreed:


                                             a~.
                                           PE1\TN VENTURE PARTNERS, L.P.
      Dated:                       By:

                                  Title:
                                           PENN VEN RE SSOCIATES, LLC
                                           General Partner
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 23 of 30
      Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 20 of 30




                 Exhibit E
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 24 of 30
      Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 24 of 30




                 Exhibit F
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 25 of 30
       Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 25 of 30




                     IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff                              )
                                                       )
                v.                                     )      Civ. Action No.
                                                       )
 PENN VENTURE PARTNERS, L.P.                           )      Receivership Order
                                                       )
                Defendant                              )



                        CONSENT ORDER OF RECEIVERSHIP

 IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

         1.     Pursuant to the provisions 15 U.S.C. §6891, this Court hereby takes

 exclusive jurisdiction of the Penn Venture Partners, L.P. ("PVP"), and all of its assets and

 property, of whatever kind and wherever located, and the U.S. Small Business

 Administration ("SBA") is hereby appointed Receiver of PVP ("Receiver") to serve

 without bond until further order of this Court. The Receiver is appointed for the purpose

 of marshaling and liquidating all of PVP 's assets and satisfying the claims of creditors

 therefrom in the order of priority as determined by this Court.

         2.     The Receiver shall have all powers, authorities, rights and privileges

 heretofore possessed by the officers, directors, managers and general and limited partners

 of PVP under applicable state and federal law, by the Articles of Limited Partnership, and

 By-Laws of said limited partnership, in addition to all powers and authority of a receiver

 at equity, and all powers and authority conferred upon the Receiver by the provisions of

  15 U.S.C. § 6891 and 28 U.S.C. § 754. The trustees, directors, officers, managers,
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 26 of 30
      Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 26 of 30




    employees, investment advisors, accountants, attorneys and other agents of PVP are

    hereby dismissed and the powers of any general partners are hereby suspended. Such

    persons and entities shall have no authority with respect to PVP' s operations or assets,

    except to the extent as may hereafter be expressly granted by the Receiver. The Receiver

    shall assume and control the operation of PVP and shall pursue and preserve all of its

    claims.

              3.   The Receiver is entitled to take immediate possession of all assets, bank

    accounts or other financial accounts, books and records and all other documents or

    instruments relating to PVP. The past and/or present officers, directors, agents,

    managers, general and limited partners, trustees, attorneys, accountants, and employees

    of PVP, as well as all those acting in their place, are hereby ordered and directed to turn

    over to the Receiver forthwith all books, records, documents, accounts and all other

    instruments and papers of and relating to PVP and all of PVP's assets and all other assets

    and prope1ty of the limited partnership, whether real or personal. The general partner of

    PVP shall furnish a written statement within five (5) days after the entry of this Order,

    listing the identity, location and estimated value of all assets of PVP, a list of all

    employees (and job titles thereof), other personnel. attorneys, accountants and any other

    agents or contractors of PVP. Within thirty (30) days following the entry of this Order,

    the general partner of PVP shall also furnish a written report describing all assets. All

    persons and entities having control, custody or possession of any assets or property of

    PVP are hereby directed to turn such assets and property over to the Receiver.

              4.    The Receiver shall promptly give notice of its appointment to all known

    officers, directors, agents, employees, shareholders, creditors, debtors, managers and




                                                    2
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 27 of 30
      Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 27 of 30




    general and limited partners of PVP, as the Receiver deems necessary or advisable to

    effectuate the operation of the receivership. All persons and entities owing any

    obligation, debt or distribution to PVP shall, until further ordered by this Court, pay or

    otherwise fulfill all such obligations in accordance with the terms thereof to the Receiver

    and its receipt for such payments shall have the same force and effect as if PVP had

    received such payments.

            5.     The Receiver is hereby authorized to open such Receiver's accounts at

    banking or other financial institutions and to extend credit on behalf of PVP, to utilize

    SBA personnel, and to retain or employ such other persons as it may deem necessary to

    effectuate the operation of the receivership including, but not limited to, attorneys,

    accountants, consultants, advisors, brokers, and appraisers, and is further authorized to

    expend receivership funds to compensate such persons in such amounts and upon such

    terms as the Receiver shall deem reasonable in light of the usual fees and billing practices

    and procedures of such persons. The Receiver is not required to obtain Court approval

    prior to the disbursement of receivership funds for payments to persons retained or

    employed by the Receiver or for expenses that the Receiver deems advantageous to the

    orderly administration and operation of the receivership. In addition, the Receiver is

    authorized to reimburse the SBA for travel expenses incurred by SBA personnel in the

    establishment and administration of the receivership. The Receiver may, without further

    order of this Court, transfer, compromise, or otherwise dispose of any claim or asset,

    other than real estate.

            6.      PVP's past and/or present officers, directors, agents, attorneys, managers,

    shareholders, employees, accountants~ debtors, creditors, managers and general and




                                                   3
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 28 of 30
      Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 28 of 30




    limited partners of PVP, and other appropriate persons or entities (including without

    limitation, the defendant's portfolio of small business concerns and financial institutions

    doing business with defendant and/or defendant's portfolio of small business concerns)

    shall answer under oath to the Receiver all questions which the Receiver may put to them

    and produce any documents as required by the Receiver regarding the business of said

    limited partnership, or any other matter relevant to the operation or administration of the

    receivership or the collection of funds due to PVP. In the event that the Receiver deems

    it necessary to require the appearance of the aforementioned persons or entities, the

    Receiver shall make its discovery request(s) in accordance with the Federal Rules of

    Civil Procedure.

            7.     The parties or prospective parties to any and all civil legal proceedings

    (excluding the instant proceeding). wherever located, including, but not limited to

    arbitration proceedings, bankruptcy or foreclosure actions, default proceedings, or any

    other proceedings involving (i) PVP, (ii) any assets of PVP, (iii) the Receiver for PVP or

    (iv) PVP's present or past officers, directors, managers, or general partners (including the

    managers or members of such general partner) to the extent said civil legal proceedings

    involve any action taken by them while acting in their official capacity with PVP, are

    enjoined from taking any action, including discovery, commencing or continuing any legal

    proceeding of any nature without further order of this Court.

            8.      All civil legal proceedings wherever located, including arbitration

    proceedings, foreclosure activities, bankruptcy actions, or default proceedings, but

    excluding the instant proceeding, involving (i} PVP, (ii) any of assets of PVP, (iii) the

    Receiver for PVP or (iv) PVP's present or past officers, directors, managers, or general




                                                   4
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 29 of 30
      Case 1: 19-cv-01217-J EJ         Document 1-1 Filed 07 /22/19 Page 29 of 30




    partners (including the managers or members of such general partner) to the extent said

    civil legal proceedings involve any action taken in their official capacity for PVP are

    stayed in their entirety, and all Courts having any jurisdiction thereof are enjoined from

    taking or pennitting any action in such proceedings until further Order of this Court.

            9.     Further, as to a cause of action or claim accrued or accruing in favor of

    PVP against a third person or party, any applicable statute of limitation is tolled to the

    extent allowed by applicable law during the period in which this injunction against

    commencement of legal proceedings is in effect as to that cause of action or claim.

            l 0.    PVP and its past and/or present directors, officers, managers, general or

    limited partners, agents, employees and other persons or entities acting in concert or

    participating therewith be, and they hereby are, enjoined from either directly or indirectly

    taking any actions or causing any such action to be taken which would dissipate the

    assets and/or property of PVP to the detriment of PVP or of the Receiver appointed in

    this cause, including but not limited to destruction of corporate records, or which would

    violate the Small Business Investment Act of 1958, as amended, 15 U.S.C. 661 et.~

    or the regulations promulgated thereunder ("Regulations") in Part 108 of Title 13 C.F.R.

            11.     The Receiver is authorized to borrow up to $500,000 from the SBA on

    behalf of PVP and is authorized to cause PVP to issue Receiver's Certificates of

    Indebtedness in the principal amounts of the sums borrowed, which certificates wiJI bear

    interest at or about IO percent per annum and wi1l have a maturity date no later than 18

    months after the date of issue. Said Receiver's Certificates of Indebtedness shall have

    priority over all other debts and obligations of PVP, excluding administrative expenses of




                                                   5
6:19-mc-00009-JHP Document 1-1 Filed in ED/OK on 08/02/19 Page 30 of 30
     Case 1:19-cv-01217-JEJ Document 1-1 Filed 07/22/19 Page 30 of 30




    the Receivership, whether currently existing or hereinafter incurred, including without

    limitation any claims of general or limited partners of PVP.

             12.   This Court determines and adjudicates that SBA has made a sufficient

    showing that PVP has violated the Act and the Regulations, as alleged in the Complaint

    filed against PVP in the instant action, to obtain the relief so requested.

                    DATED this __day of _ _ _ _, 20_ .


                                            UNITED STA TES DISTRICT COURT JUDGE




    SEEN, STIPULATED AND AGREED:

    PENN VENTURE PARTNERS, L.P ., through its authorized representative

    By:~~

    Title:   lff«_urif(f .]};ye,£.
             General Partner of PVP, L.P.

    Date:    J/,ry 2Zo!Cj




                                                   6
